Name: 1999/191/CFSP: Council Decision of 9 March 1999 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international security;  European construction;  Europe;  international affairs;  EU finance
 Date Published: 1999-03-12

 Avis juridique important|31999D01911999/191/CFSP: Council Decision of 9 March 1999 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina Official Journal L 063 , 12/03/1999 P. 0005 - 0005COUNCIL DECISION of 9 March 1999 supplementing Joint Action 95/545/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on European Union with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina (1999/191/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.11 thereof,Whereas on 11 December 1995 the Council adopted Joint Action 95/545/CFSP with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina (1), which was extended by Decision 96/745/CFSP (2) on 20 December 1996 until 31 December 1998 and by Decision 98/737/CFSP (3) on 22 December 1998 until 31 December 1999, and supplemented by Decision 97/476/CFSP (4) on 22 July 1997 and by Decision 98/607/CFSP (5) on 26 October 1998;Whereas in its conclusions of 25 January 1999, the Council welcomed the outcome of the Madrid Peace Implementation Conference and supported its conclusions, which map the way forward for further Dayton implementation, and reiterated its full support for the High Representative;Whereas on 1 February 1999 the Peace Implementation Council Steering Board approved the budget of the Office of the High Representative for 1999,HAS DECIDED AS FOLLOWS:Article 1 1. In order to cover the European Union's contribution to the operational expenses involved in the High Representative's mission in 1999, an amount of up to EUR 16 153 544 shall be charged to the general budget of the European Communities for 1999.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters.Article 2 This Decision shall enter into force on the day of its adoption and shall apply until 31 December 1999.Article 3 This Decision shall be published in the Official Journal.Done at Brussels, 9 March 1999.For the CouncilThe PresidentW. RIESTER(1) OJ L 309, 21. 12. 1995, p. 2.(2) OJ L 340, 30. 12. 1996, p. 3.(3) OJ L 354, 30. 12. 1998, p. 4.(4) OJ L 205, 31. 7. 1997, p. 2.(5) OJ L 290, 29. 10. 1998, p. 3.